FILED
                             NOT FOR PUBLICATION                           OCT 23 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HRACH GEVORGYAN, et al.,                         No. 11-73498

              Petitioners,                       Agency Nos. A097-883-901,
                                                              097-883-902
 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals


                             Submitted October 20, 2015**
                                 Pasadena, California

Before: IKUTA and OWENS, Circuit Judges, and SESSIONS,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
      Petitioners Hrach Gevorgyan and his wife, Aksana Simonyan, petition for

review of a final order of removal issued by the Board of Immigration Appeals

(BIA). We have jurisdiction under 8 U.S.C. § 1252, and deny the petition.

      Gevorgyan, a citizen of Armenia, admits that he and his wife overstayed

their tourist visas but argues that the BIA erred in denying them asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

Gevorgyan claims that in 2004, he publicly questioned the circumstances

surrounding the death of his brother, who died while in police custody. Soon after

Gevorgyan made these public statements, he was allegedly abducted, beaten, and

threatened with death if he did not leave the country. Simonyan’s claim is

derivative of her husband’s.

      The IJ concluded that Gevorgyan failed to carry his burden because his

testimony was not credible, and the BIA agreed. Gevorgyan filed his asylum

application before the effective date of the REAL ID Act. REAL ID Act, Pub.L.

No. 109–13, § 101(h) (2005). Therefore, the pre-REAL ID Act standards govern

our review of the adverse credibility finding, and “minor inconsistencies that do

not go to the heart of an applicant’s claim for asylum cannot support an adverse

credibility determination.” Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir. 2005).




                                          2                                   11-73498
The BIA’s adverse credibility finding is reviewed for substantial evidence. Singh

v. Ashcroft, 362 F.3d 1164, 1168 (9th Cir. 2004).

      An alien’s submission of a fraudulent document that goes to the heart of his

asylum claim may be used to support an adverse credibility finding, see Desta v.

Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004), unless the alien had no reason to know

that the document was fraudulent and his testimony is otherwise consistent and

corroborated, see Yeimane-Behre v. Ashcroft, 393 F.3d 907, 911 (9th Cir. 2004).

Substantial evidence supports the IJ’s determination that Gevorgyan submitted a

fraudulent death certificate for his brother: Gevorgyan failed to rebut the

government’s credibility testimony that official Armenian death certificates have

used only offset printing for the past several decades. Gevorgyan’s submission of

a fraudulent death certificate goes to the heart of his asylum claim, which was

based on persecution stemming from his investigation of his brother’s death. See

Desta, 365 F.3d at 745. Further inconsistencies regarding the number of stories

Gevorgyan’s brother fell and when and who informed Gevorgyan of his brother’s

death also go to the heart of his claim. Gevorgyan was given an opportunity to

explain the inconsistencies, cf. Soto-Olarte v. Holder, 555 F.3d 1089, 1092 (9th

Cir. 2014), but did not do so. Gevorgyan further failed to provide any relevant

corroboration of his claim that his brother had died, or that he had appeared on


                                          3                                   11-73498
television to discuss his brother’s death. Thus, substantial evidence supports the

IJ’s adverse credibility determination.

      Because Gevorgyan’s testimony was not credible, we therefore conclude that

substantial evidence supports the denial of the petitioners’ applications for asylum

and withholding of removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      Substantial evidence also supports the BIA’s denial of CAT protection.

Gevorgyan’s testimony was not credible, and country condition reports do not

compel a contrary conclusion. Id. at 1157.

PETITION DENIED.




                                          4                                    11-73498